857 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Calvert BRITT, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 87-1830.
United States Court of Appeals, Sixth Circuit.
Sept. 12, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant James Calvert Britt (Britt) appealed from the district court's entry of summary judgment in favor of the defendant-appellee Secretary of Health and Human Services (Secretary) in this action commenced to review the Secretary's denial of Britt's application for supplemental security income (SSI) disability benefits.  Britt had injured his right hip on December 4, 1983 when he fell down a flight of stairs while working as a security guard.  Britt has not been employed since the accident, and on June 11, 1985, he filed an application for both social security and SSI disability benefits alleging disability due to avascular necrosis of the right hip and pain therefrom.  His application was denied initially and upon reconsideration, and Britt thereafter requested a hearing before an administrative law judge (ALJ).


2
On December 20, 1985, a hearing was conducted before an ALJ only with respect to Britt's application for SSI disability benefits, and on May 14, 1986, the ALJ issued his decision denying benefits.  The ALJ concluded that although Britt suffered from a severe impairment and could not return to his past work, he could perform a full range of sedentary work and was not, therefore, disabled.  The Appeals Council denied review, and Britt then commenced the present action for judicial review of the Secretary's denial of benefits in the United States District Court for the Eastern District of Michigan.  Both parties moved for summary judgment, and the matter was referred to a magistrate who recommended that summary judgment be entered in Britt's favor.  Upon de novo review of the Secretary's objections to the magistrate's report and recommendation, the district court rejected the report and entered summary judgment in favor of the Secretary.  Britt thereafter commenced this timely appeal.


3
Upon review of the record and the briefs of the parties herein, this court concludes that the ALJ's finding that Britt was capable of performing a full range of sedentary work and was not, therefore, disabled is supported by substantial evidence.  See 42 U.S.C. Sec. 405(g) (Secretary's findings are conclusive if supported by substantial evidence).   See also Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 1427, 28 L.Ed.2d 842 (1971);  Kinsella v. Schweiker, 708 F.2d 1058 (6th Cir.1983).  Accordingly, the district court properly granted summary judgment for the Secretary, and the judgment of that court is, therefore, hereby AFFIRMED.